Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 15 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “oriented configurable transverse” as recited in line 3 of claim 15.
The language of claim 15 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “having a length corresponding at least to a side length of the supporting ceiling formwork panel” as recited in line 4 of claim 15. Line 4 of claim 15 appears to define the mounting head in terms of an element that does not form part of the invention to which patent protection is desired.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference 3,041,010 to Perrotin.   Perrotin discloses, Fig. 2 for example, a mounting head 3 for a vertical support to support a ceiling formwork panel, wherein the mounting head in the mounted state on the vertical support has an anchoring cross-member oriented transverse to the vertical support and having a length corresponding at least to a side length of the supporting ceiling formwork panel, whereby the anchoring cross-member can be affixed at each end to lateral edges of the ceiling formwork panel. Perrotin can perform the intended orientation as desired by the recitation of claim 1.
11. The anchoring cross-member comprises a round pipe 22.
12. The anchoring cross-member further comprises a rectangular pipe 6 such that the round pipe is accommodated within the round pipe.
.
 
Claim(s) 1, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nees 6,643931.   Nees discloses, Fig. 4 for example, a mounting head 10 for a vertical support to support a ceiling formwork panel, wherein the mounting head in the mounted state on the vertical support has an anchoring cross-member oriented transverse to the vertical support and having a length corresponding at least to a side length of the supporting ceiling formwork panel, whereby the anchoring cross-member can be affixed at each end to lateral edges of the ceiling formwork panel. Nees can perform the intended orientation as desired by the recitation of claim 1.
11. The anchoring cross-member comprises a round pipe 12.
Nees meets the language of claim 14 with the ceiling formwork panel not forming part of the invention to be patented.



Claim(s) 1, 13, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference WO 2015/196264 to Mateeva et al.   Mateeva et al. discloses, Fig. 13 for example, a mounting head 10 for a vertical support to support a ceiling formwork panel, wherein the mounting head in the mounted state on the vertical support has an anchoring cross-member oriented transverse to the vertical support and having a length corresponding at least to a side length of the supporting ceiling formwork panel,  by the recitation of claim 1.
As for claims 13 and 15, Mateva et al. discloses a pair of clips at each end as created by and beyond 14.
Mateva et al. meets the language of claim 14 with the ceiling formwork panel not forming part of the invention to be patented.

Allowable Subject Matter
Claims 2-10 and 16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                             /MICHAEL SAFAVI/                                                                             Primary Examiner, Art Unit 3631                                                                                                                           







MS
May 20, 2021